Citation Nr: 0525055	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  97-24 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disorder, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a claimed thoracic 
spine disorder, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a claimed 
gastrointestinal disorder, to include as due to an 
undiagnosed illness.  

4.  Entitlement to service connection for a claimed bilateral 
knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from June 1978 to 
September 1981 and from January 1991 to May 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO.  

The Board has been remanded the case to the RO on three 
separate occasions for further development.  

It was last remanded to the RO in September 2003 in order to 
afford the veteran a further opportunity to report for VA 
examination in connection with his claims.  

The appeal is again being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The Board notes that the RO and the Board have made efforts 
to have the veteran undergo more thorough examinations of his 
claimed disabilities, but the veteran failed to report for 
scheduled VA examinations in 2002 and 2004.  

On the latter occasion notification of the examination by the 
RO was mailed to the veteran at an apparent penal 
institution.  The notification letter, dated in August 2004, 
informed the veteran that if he could not attend the 
examination, which was scheduled in September 2004 at a VA 
Outpatient Clinic, that he should contact the examining 
facility and reschedule.  

While this notification letter was mailed to the veteran's 
address of record as well as the penal institution, no 
response was received from the veteran.  

There is no indication in the record that the RO made any 
attempt to schedule the examinations requested by the Board 
in its September 2003 remand at the penal institution in 
which he is apparently incarcerated.  

In this context, the duty to assist incarcerated veterans 
requires the VA to tailor its assistance to meet the 
particular circumstances of confinement, so that they receive 
the "same care and consideration given to their fellow 
veterans." Bolton v. Brown, 8 Vet. App. 185, 191 (1991).  

As additional efforts have not yet been undertaken to provide 
the veteran with VA examinations in accordance with the 
holding in Bolton, further development is warranted.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  If the veteran is able to cooperate, 
the RO should accord him the following 
examinations.  If the veteran is 
incarcerated, coordination with the 
current correctional facility should be 
undertaken so that every possible means 
of conducting the examinations is 
explored.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiners in conjunction with the study 
of this case.  

a.  A VA examination to determine the 
nature, severity, and likely etiology of 
any gastrointestinal disorders, to 
include any Crohn's disease or as due to 
an undiagnosed illnesses incurred in the 
Persian Gulf War service.  All tests 
deemed necessary should be conducted.  
The claims file is to be furnished to the 
examiner for review in conjunction with 
the examination.  The examiner should be 
requested to provide an opinion as to 
whether or not there are any clinical, 
objective indications of pertinent 
symptoms.  If such objective evidence is 
present, the examiner should provide an 
opinion as to whether the symptoms are 
attributable to a "known" clinical 
diagnosis, in light of the medical 
history and examination findings or are 
the result of an undiagnosed illness due 
to service in the Persian Gulf.  If the 
symptoms are attributable to a "known" 
clinical diagnosis, the examiner should 
identify the diagnosed disorder and 
explain the basis for the diagnosis and 
render an opinion as to whether it is as 
likely as not that the diagnosed disorder 
is related to the in-service complaints.  
A complete rationale should be given for 
all opinions and conclusions expressed.  

b.  A VA examination to determine the 
nature, severity, and likely etiology of 
any disability involving the thoracic and 
cervical areas of the spine and knees.  
The claims file is to be furnished to the 
examiner for review in conjunction with 
the examination.  It is requested that 
the examiner obtain a detailed medical 
history and current complaints.  In 
addition to X-ray studies, any other 
testing deemed necessary should be 
performed.  Concerning the cervical and 
thoracic spine, the examiner should 
provide an opinion as to whether or not 
there are any clinical, objective 
indications of the claimed symptoms.  If 
there are any objective indications of 
symptoms, the examiner should provide an 
opinion as to whether the symptoms are 
attributable to a "known" clinical 
diagnosis, in light of the medical 
history and examination findings or are 
the result of an undiagnosed illness due 
to service in the Persian Gulf.  If the 
symptoms are attributable to a "known" 
clinical diagnosis, the examiner should 
identify the diagnosed disorder(s) and 
render an opinion as to whether it is as 
likely as not that the diagnosed 
disorders are related to service, to 
include the back injury the veteran 
sustained in January 1991 during his 
second period of service.  If spina 
bifida of the thoracic spine is 
diagnosed, request the examiner to state 
whether that disorder is congenital, 
developmental, or acquired. Concerning 
the knees, request the examiner to render 
an opinion as to whether it is as likely 
as not that any diagnosed disorders of 
the knees are related to service, to 
include the findings recorded during his 
first period of service.  A complete 
rational for any opinion expressed should 
be included in the examination report.  

Note: If correction facility examiners 
are utilized, the RO should provide 
guidance with regard to thoroughness of 
the examination as it relates to the 
pertinent legal criteria.  Moreover, the 
RO should document in the claims file all 
the efforts it employs in order to 
provide the veteran with VA examinations, 
as per Bolton and the VCAA, and the 
veteran should be informed in writing.  

2. Thereafter, the RO should readjudicate 
the claims on appeal, in light of the 
above development.  If the benefits 
sought on appeal remain denied, a 
Supplemental Statement of the Case should 
be provided to the veteran.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




